                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

AMY KUSH,                                         :

                       Plaintiff                  : CIVIL ACTION NO. 3:18-1483

                       v.                         :       (JUDGE MANNION)

BAYVIEW LOAN SERVICING,                           :
et al.,
                                                  :
                       Defendants

                                            ORDER

          In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

          (1)          the plaintiff’s motion to open judgment, (Doc. 70), is

                       DENIED;

          (2)          the plaintiff’s “Renewed Motion for TRO and Preliminary

                       Injunctive Relief”, (Doc. 70), is DENIED AS MOOT; and

          (3)          this case will remain CLOSED.




                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
Date: August 13, 2019
18-1483-04-ORDER.wpd
